Exhibit 4.1




THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.




WARRANT NO. 2017-[ ]        NUMBER OF SHARES: [ ]
DATE OF ISSUANCE: September [ ], 2017        (subject to adjustment hereunder)
INITIAL EXERCISE DATE: March [ ], 2018
EXPIRATION DATE: September [ ], 2022


WARRANT TO PURCHASE SHARES
OF COMMON STOCK OF


BELLEROPHON THERAPEUTICS, INC.
This Warrant is issued to [ ], or its registered assigns (including any
successors or assigns, the “Purchaser”), pursuant to that certain Securities
Purchase Agreement, dated as of September 26, 2017, among Bellerophon
Therapeutics, Inc., a Delaware corporation (the “Company”), the Purchaser and
certain other purchasers thereunder (the “Purchase Agreement”) and is subject to
the terms and conditions of the Purchase Agreement.
1.EXERCISE OF WARRANT.
(a)    Number and Exercise Price of Warrant Shares; Expiration Date. Subject to
the terms and conditions set forth herein and set forth in the Purchase
Agreement, the Purchaser is entitled to purchase from the Company up to [ ]
shares of the Company’s Common Stock, $0.01 par value per share (the “Common
Stock”) (as adjusted from time to time pursuant to the provisions of this
Warrant) (the “Warrant Shares”), at a purchase price of $1.242 per share (the
“Exercise Price”), at any time on or after March [ ], 2018 (the “Initial
Exercise Date”) and on or before 5:00 p.m. New York City time on September [ ],
2022 (the “Expiration Date”) (subject to earlier termination of this Warrant as
set forth herein).
(b)    Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 1(a) above, the Purchaser may exercise
this Warrant by surrendering this Warrant at the principal office of the Company
and paying the Exercise Price by:
(1)     wire transfer to the Company or cashier’s check drawn on a United States
bank made payable to the order of the Company, or
(2)    if at any time after the issuance of this Warrant, there is no effective
registration statement registering, or no current prospectus available for, the
resale of the Warrant





--------------------------------------------------------------------------------




Shares by the Purchaser, then in lieu of exercising this Warrant by payment of
cashier’s check payable to the order of the Company pursuant to Section 1(b)(1)
above, the Purchaser shall elect to exercise this Warrant by exercising of the
right to credit the Exercise Price against the Fair Market Value of the Warrant
Shares (as defined below) at the time of exercise (the “Net Exercise”) pursuant
to Section 1(c).
(c)    Net Exercise. If the Company shall receive written notice from the
Purchaser at the time of exercise of this Warrant that the holder elects to Net
Exercise the Warrant, the Company shall deliver to such Purchaser (without
payment by the Purchaser of any exercise price in cash) that number of Warrant
Shares computed using the following formula:
blphformofwarrantsept_image1.gif [blphformofwarrantsept_image1.gif]
Where
X =
The number of Warrant Shares to be issued to the Purchaser.

Y =
The number of Warrant Shares purchasable under this Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation).

A =
The Fair Market Value of one (1) share of Common Stock (at the date of such
calculation).

B =
The Exercise Price (as adjusted hereunder to the date of such calculations).

The “Fair Market Value” of one share of Common Stock shall mean (x) the last
reported sale price and, if there are no sales, the last reported bid price, of
the Common Stock on the business day prior to the date of exercise on the NASDAQ
Global Market or NASDAQ Capital Market as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the holder if Bloomberg Financial
Markets is not then reporting sales prices of the Common Stock) (collectively,
“Bloomberg”), (y) or if the foregoing does not apply, the last sales price of
the Common Stock in the over-the-counter market on the pink sheets or bulletin
board for such security as reported by Bloomberg, and, if there are no sales,
the last reported bid price of the Common Stock as reported by Bloomberg or (z)
if fair market value cannot be calculated as of such date on either of the
foregoing bases, the price determined in good faith by the Company’s Board of
Directors.
(d)    Purchaser’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Purchaser shall not have the right to exercise
any portion of this Warrant, pursuant to Section 1 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Intent to Exercise, the Purchaser (together with the
Purchaser’s affiliates, and any other Persons acting as a group together with
the Purchaser or any of the Purchaser’s affiliates (such Persons, “Attribution
Parties”)), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below).  For purposes of the foregoing





--------------------------------------------------------------------------------




sentence, the number of shares of Common Stock beneficially owned by the
Purchaser and its affiliates and Attribution Parties shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Purchaser or any
of its affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Common Stock equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Purchaser or any of its Affiliates or
Attribution Parties.  Except as set forth in the preceding sentence, for
purposes of this Section 1(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Purchaser that the Company
is not representing to the Purchaser that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Purchaser is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 1(c) applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Purchaser together with any affiliates and Attribution Parties) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Purchaser, and the submission of a Notice of Intent to Exercise shall be deemed
to be the Purchaser’s determination of whether this Warrant is exercisable (in
relation to other securities owned by the Purchaser together with any affiliates
and Attribution Parties) and of which portion of this Warrant is exercisable, in
each case subject to the Beneficial Ownership Limitation, and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 1(c), in
determining the number of outstanding shares of Common Stock, a Purchaser may
rely on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the U.S. Securities
and Exchange Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of a Purchaser, the Company
shall within two trading days confirm orally and in writing to the Purchaser the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Purchaser or its affiliates or Attribution Parties since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Purchaser,
upon notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 1(c), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant held by the Purchaser and
the provisions of this Section 1(c) shall continue to apply. Any increase in the
Beneficial Ownership Limitation will not be





--------------------------------------------------------------------------------




effective until the 61st day after such notice is delivered to the Company. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
2.    CERTAIN ADJUSTMENTS.
(a)Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
(1)    Subdivisions, Combinations and Other Issuances. If the Company shall at
any time after the Date of Issuance but prior to the Expiration Date subdivide
its shares of capital stock of the same class as the Warrant Shares, by split-up
or otherwise, or combine such shares of capital stock, or issue additional
shares of capital stock as a dividend with respect to any shares of such capital
stock, the number of Warrant Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price payable per
share, but the aggregate Exercise Price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
(2)    Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Purchaser, so that the Purchaser shall
thereafter have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and/or other securities or
property (including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Purchasers
immediately prior to such reclassification, reorganization or change. In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Purchaser so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company).





--------------------------------------------------------------------------------




(b)Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Purchaser of such event
and of the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
(c)Exchange Right. In lieu of exercising this Warrant prior to the closing of a
Change of Control (as defined below), by written notice to the acquiring entity,
if applicable, (the “Acquiring Person”) at least five (5) business days before
the date of closing of such Change of Control, the Purchaser may assign, in
whole or in part, this Warrant to the Acquiring Person and receive in exchange
from the Acquiring Person immediately prior to such closing, without the payment
by the Holder of any additional consideration, an amount and type of
consideration equal to the amount and type of consideration that would have been
payable by the Acquiring Person in the Change of Control with respect to that
number of Warrant Shares that would have been issuable had the portion of the
Warrant that is so assigned pursuant to this Section 2(c) not been assigned but
instead been Net Exercised pursuant to Section 1(c) above. Such assignment may
be conditioned upon (and effective immediately prior to) consummation of the
Change of Control. The type of consideration paid by the Acquiring Person for
the portion of this Warrant that could be Net Exercised into one Warrant Share
pursuant to Section 1(c) above shall be the same type of consideration, whether
stock, securities or other property, paid for one Warrant Share in the Change of
Control, or if more than one type of consideration is paid for one Warrant Share
in the Change of Control, the same types and on the same relative basis as is
paid for one Warrant Share in the Change of Control (assuming, in the case of a
Change of Control involving the sale or transfer of all or substantially all of
its assets, that the consideration received by the Company is distributed to the
stockholders of the Company on the date of closing of such sale or transfer). A
“Change of Control” shall mean (i) a merger or consolidation of the Company with
another corporation (other than a merger effected exclusively for the purpose of
changing the domicile of the Company), (ii) the sale, assignment, transfer,
conveyance or other disposal of all or substantially all of the properties or
assets or all or a majority of the outstanding voting shares of capital stock of
the Company, (iii) a purchase, tender or exchange offer accepted by the holders
of a majority of the outstanding voting shares of capital stock of the Company,
or (iv) a “person” or “group” (as these terms are used for purposes of Section
13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly at
least a majority of the voting power of the capital stock of the Company.
1.NO FRACTIONAL SHARES. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the Fair Market Value of one Warrant
Share.
2.NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant or any portion of
this Warrant, the Purchaser shall not have, nor exercise, any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company).





--------------------------------------------------------------------------------




3.RESERVATION OF STOCK. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Shares (or
other securities) upon the exercise of this Warrant.
4.MECHANICS OF EXERCISE. This Warrant may be exercised by the holder hereof, in
whole or in part, by the surrender of this Warrant and the Notice of Exercise
attached hereto as Exhibit A duly completed and executed on behalf of the holder
hereof, at the principal office of the Company together with payment in full of
the Exercise Price (unless the Purchaser has elected to Net Exercise) then in
effect with respect to the number of Warrant Shares as to which the Warrant is
being exercised. This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the Warrant Shares issuable
upon such exercise shall be treated for all purposes as the holder of such
shares of record as of the close of business on such date. As promptly as
practicable on or after such date, the Company at its expense shall cause to be
issued and delivered to the person or persons entitled to receive the same a
certificate or certificates for the number of full Warrant Shares issuable upon
such exercise, together with cash in lieu of any fraction of a share as provided
above. The Warrant Shares issuable upon exercise hereof shall, upon their
issuance, be validly issued, fully paid and nonassessable, and free from all
preemptive rights, taxes, liens and charges with respect to the issue thereof.
In the event that this Warrant is exercised in part, the Company at its expense
will execute and deliver a new Warrant of like tenor exercisable for the
remaining number of shares for which this Warrant may then be exercised.
5.CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Purchaser a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.
6.COMPLIANCE WITH SECURITIES LAWS.
(a)    The Purchaser understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”) only in certain
limited circumstances. In this connection, the Purchaser represents that it is
familiar with Rule 144 under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
(b)    Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Purchaser shall furnish to the
Company such certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration





--------------------------------------------------------------------------------




requirements of the Securities Act, unless such Warrant Shares are being sold or
transferred pursuant to an effective registration statement.
(c)    The Purchaser acknowledges that the Company may place a restrictive
legend on the Warrant Shares issuable upon exercise of this Warrant in order to
comply with applicable securities laws, in substantially the following form and
substance, unless such Warrant Shares are otherwise freely tradable under Rule
144 of the Securities Act:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
7.NOTICES OF RECORD DATE. In the event of any taking by the Company of a record
of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters or any
stock dividend) or other distribution, the Company shall mail to the
participant, at least ten (10) days prior to such record date, a notice
specifying the date on which any such record is to be taken for the purpose of
such dividend or distribution.
8.REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, on surrender and cancellation of such
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.
9.NO IMPAIRMENT. Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a Change
of Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Purchaser against impairment.





--------------------------------------------------------------------------------




10.TRADING DAYS. If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall be other than a day
on which the Common Stock is traded on the Nasdaq Global Market, or, if the
Nasdaq Global Market is not the principal trading market for the Common Stock,
then on the principal securities exchange or securities market on which the
Common Stock is then traded or quoted, as applicable, then such action may be
taken or such right may be exercised on the next succeeding day on which the
Common Stock is so traded or quoted, as applicable.
11.TRANSFERS; EXCHANGES. (a) Subject to compliance with applicable federal and
state securities laws and Section 7 hereof, this Warrant may be transferred by
the Purchaser with respect to any or all of the Warrant Shares purchasable
hereunder. For a transfer of this Warrant as an entirety by Purchaser, upon
surrender of this Warrant to the Company, together with the Notice of Assignment
in the form attached hereto as Exhibit B duly completed and executed on behalf
of the Purchaser, the Company shall issue a new Warrant of the same denomination
to the assignee. For a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Purchaser, the Company
shall issue a new Warrant to the assignee, in such denomination as shall be
requested by the Purchaser, and shall issue to the Purchaser a new Warrant
covering the number of shares in respect of which this Warrant shall not have
been transferred.
(b)    This Warrant is exchangeable, without expense, at the option of the
Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder.
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice specifying the denominations in which new warrants are to
be issued to the Purchaser and signed by the Purchaser hereof. The term
“Warrants” as used herein includes any warrants into which this Warrant may be
divided or exchanged.
12.MISCELLANEOUS. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of New York. All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so sent in the case of facsimile or
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows: (a) if to the Company, at 184 Liberty Corner
Road, Suite 302, Warren, New Jersey 07059, Attention: Chief Executive Officer,
Facsimile: (844) 325-6587, Email: Fabian.tenenbaum@bellerophon.com; with a copy
to (which shall not constitute notice) Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., 666 Third Avenue, New York, New York 10017, Attention: Jeffrey P.
Schultz, Facsimile: (212) 983-3115, E-Mail: jschultz@mintz.com and (b) if to the
Purchaser, at such address or addresses (including copies to counsel) as may
have been furnished by the Purchaser to the Company in writing. The invalidity
or unenforceability of any provision hereof shall in no way affect the validity
or enforceability of any other provisions.





--------------------------------------------------------------------------------




[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.
BELLEROPHON THERAPEUTICS, INC.






By:    
Name:    Fabian Tenenbaum
Title:    Chief Executive Officer






Signature Page to Warrant

--------------------------------------------------------------------------------






EXHIBIT A


NOTICE OF INTENT TO EXERCISE
(To be signed only upon exercise of Warrant)




To: Bellerophon Therapeutics, Inc.


The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, __________________________ (________) shares of Common
Stock of Bellerophon Therapeutics, Inc. and (choose one)
__________ herewith makes payment of ___________________________ Dollars
($_________) thereof
or
__________ elects to Net Exercise the Warrant pursuant to Section 1(b)(2)
thereof.
The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of,
and delivered to __________________________________________, whose address is
____________________________________________________________________________________________________.
By its signature below the undersigned hereby represents and warrants that it is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 7 thereof.


DATED:                 




(Signature must conform in all
respects to name of the Purchaser
as specified on the face of the
Warrant)


    


Address:                        
                            
                                


Signature Page to Warrant

--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






EXHIBIT B


NOTICE OF ASSIGNMENT FORM




FOR VALUE RECEIVED, ____________ (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Bellerophon
Therapeutics, Inc. (the “Company”) covered thereby set forth below, to the
following “Assignee” and, in connection with such transfer, represents and
warrants to the Company that the transfer is in compliance with Section 9 of the
Warrant and applicable federal and state securities laws:
NAME OF ASSIGNEE
ADDRESS/FAX NUMBER
 
 
Number of shares:    
Signature:   
Dated:   
Witness:   



ASSIGNEE ACKNOWLEDGMENT


The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 7
thereof.


Signature:    


By:     
Its:    
Address:
                    
                    
                    






72110520v.4


Signature Page to Warrant